Judgment unanimously modified on the law, petition granted and as modified affirmed without costs, in accordance with the following memorandum: Supreme Court erred in concluding that the determination of the Zoning Board of Appeals to grant a use variance was supported by substantial evidence. Before a zoning board may exercise its discretion and grant a use variance, the record must show, by evidence in dollars and cents form, that the land cannot yield a reasonable return if used only for its current use or any other uses permitted in that zone (see, Matter of Village Bd. v Jarrold, 53 NY2d 254, 257-258; Matter of Moore v Nowakowski, 44 AD2d 901, mod on rearg on other grounds 46 AD2d 996). In the subject case, the applicants demonstrated, by dollars and cents proof, that the property would not yield a reasonable return for its current use as a pizza bakery. They failed, however, to present that same type of evidence with respect to other permitted uses within the *941zone. The fact that the property was listed with various brokers over a two-year period is not sufficient. There should be some evidence of the market or rental value of subject property for the various permitted uses as well as the asking price (see, Matter of Crossroads Recreation v Broz, 4 NY2d 39, 44; Bellanca v Gates, 97 AD2d 971, affd 61 NY2d 878; Matter of Sheeley v Levine, 147 AD2d 871). (Appeal from judgment of Supreme Court, Monroe County, Patlow, J.—art 78.) Present— Callahan, J. P., Doerr, Denman, Green and Balio, JJ.